tcmemo_1996_13 united_states tax_court southern boiler sales service inc petitioner v commissioner of internal revenue respondent docket no filed date mathew e bates for petitioner amy dyar seals for respondent memorandum findings_of_fact and opinion parker judge respondent determined deficiencies in petitioner's corporate federal_income_tax and an addition_to_tax and penalty as follows taxable_year addition_to_tax penalty ending deficiency sec_6653 sec_6662 dollar_figure dollar_figure -- big_number -- dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years before the court and all rule references are to the tax_court rules_of_practice and procedure the issues for decision are the fair market rental value of the property leased by petitioner from its president and sole shareholder whether some further adjustment to petitioner's gross_receipts is required and whether petitioner is liable for the addition_to_tax for negligence under sec_6653 for the taxable_year and for the penalty for negligence under sec_6662 for the taxable_year findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the exhibits attached thereto are incorporated herein by this reference petitioner was located in pleasant garden north carolina at the time it filed its petition in this case petitioner is in the business of selling installing and maintaining boilers boiler parts and supplies the business began in and was incorporated on date luther ray berry berry is petitioner's president and 100-percent shareholder on date berry organized a new corporation southern boiler sales and service no inc no to expand into the business of installing and maintaining pipes berry owned percent of this corporation as well however the expansion did not materialize and the business and activity of no was the same as that of petitioner the parties now agree that petitioner and no are really one corporation and the notice_of_deficiency generally has combined the gross_receipts costs of sales income and deductions reported on the corporate tax returns of the two petitioner had seven employees five of whom including berry were technicians the technicians worked at the customers' sites since its inception petitioner has leased property owned by berry and his wife the property for its offices and parts department prior to petitioner's use of the property it had served as the berrys' personal_residence the property consists of a big_number square-foot house and two storage sheds and square feet respectively on three-quarters of an acre of land petitioner stored pipefittings and insulation in the two sheds welding equipment and a pipe rack stood outside the gravel driveway was large enough to park nine vehicles including a van and a 1-ton truck generally four or five vehicles would be parked there for some period during a normal business_day petitioner had no identifying signs on the property other than those on the truck when it was parked there the property had a well and septic system and was not served by city water or sewer the property is located on neelley road in pleasant garden north carolina during the years at issue pleasant garden was a rural community that was becoming increasingly suburban with the nearby city of greensboro as its focus however the limited availability of public water and sewer lines and the unsuitability of the soil for septic tanks in parts of pleasant garden restricted residential development the immediate neighborhood of the property was a well-established residential area with some new development within a mile of the property behind the property but not part of the property was a pasture for grazing cows the property is in an area that was and as of the time of the trial continued to be zoned residential-agricultural the zoning designation was ra-40 residential-agricultural the guilford county zoning ordinance described the ra-40 zoning district as a district in which the principal use of the land is for general suburban-residential and agricultural purposes one of the stated intents of this zoning was to prohibit scattered commercial and industrial uses of land regardless of the zoning one neighborhood resident operated an accounting business from his home another resident conducted a construction and repair business using his home for the office functions and performing the construction work at the customers' sites a third resident had a commercial dumpster and several vehicles parked at his home one of the houses in the neighborhood was used exclusively as a dental office petitioner's use of the property as an office violated the local zoning ordinance despite the zoning violations by petitioner and other residents the overall appearance of the neighborhood was that of a residential community the record does not establish how much rent petitioner and or no actually paid the berrys for leasing the property the firm of a f bookkeepers a f prepared the corporate tax returns of petitioner and no for the years at issue petitioner provided a f with check stubs bank statements and other paperwork in order for it to perform these functions the owner of a f bill anderson held himself out as a public accountant no representative of a f appeared or testified at the trial or provided any other evidence petitioner filed federal corporate_income_tax returns for its taxable years ending date and date reporting the following item fye fye gross_receipts costs of sales interest_income other deductions rental expense depreciation dollar_figure big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number as an attachment to respondent's trial memorandum there is a schedule of rent paid to shareholder that schedule was never authenticated or offered into evidence and thus is not part of the evidentiary record of this case there is no evidence in the record to support the ex_parte statements contained in that schedule or in respondent's post-trial brief however the court deems respondent to have conceded that petitioner and no paid the berrys at least the amounts of rental expense allowed by respondent in the notice_of_deficiency dollar_figure and dollar_figure for fye and fye respectively no filed corporate tax returns for its taxable years ending date and date reporting the following item fye fye gross_receipts costs of sales interest_income other deductions rental expense depreciation dollar_figure big_number big_number big_number big_number -0- -0- -0- dollar_figure -0- -0- berry gave petitioner's returns and no 2's returns only a cursory review prior to signing and filing them on audit respondent determined that petitioner and no were one business and combined their gross_receipts costs of sales income and expense items it is not clear from the notice_of_deficiency the record in this case or the parties' arguments as to exactly how or on what basis accrual actual receipt and or overlapping of fiscal years the gross_receipts costs of sales income and expense items were combined petitioner has agreed that petitioner and no are one corporation and has conceded most of the adjustments in the deficiency_notice we note that the first months of no 2's fye overlapped the last months of petitioner's fye and the last months of no 2's fye overlapped the first months of petitioner's fye however no 2's gross_receipts costs of sales income and deduction items apparently were not allocated one-fourth to petitioner's fye and three-fourths to petitioner's fye the method of allocation used by respondent and accepted by petitioner is not disclosed by the record no filed only two tax returns during its brief existence respondent disallowed portions of the rental expenses claimed for the years at issue the notice_of_deficiency states that it is determined that your rents are dollar_figure and dollar_figure instead of dollar_figure and dollar_figure as shown on your income_tax returns for the tax years and respectively therefore your taxable_income is increased in the amounts of dollar_figure and dollar_figure for the tax years ended date and date respectively the record does not establish how much rent petitioner and no actually paid to berry see supra note no deducted dollar_figure rental expense on its return for its taxable_year ended date and this amount was not mentioned in the notice_of_deficiency in total the notice_of_deficiency adjusted petitioner's income as follows item fye fye gross_receipts cost of sales interest_income other deductions rental expense depreciation dollar_figure big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number the notice_of_deficiency increased petitioner's gross_receipts by dollar_figure for its taxable_year ended date respondent's counsel insists that respondent actually allowed petitioner rental expense deductions of dollar_figure each year rather than the dollar_figure and dollar_figure see supra note perhaps this matter can be clarified in the parties' rule_155_computations and by dollar_figure for its taxable_year ended date for total gross_receipts of dollar_figure for and dollar_figure for petitioner stipulated to the additional gross_receipts for each year the dollar_figure plus the dollar_figure totals dollar_figure which includes the full dollar_figure of no 2's gross_receipts plus dollar_figure respondent determined that dollar_figure of gross_receipts deposited in petitioner's bank account during august of should be removed from petitioner's taxable_year ended date and included in its taxable_year ended date the deficiency_notice shows that the gross_receipts for the taxable_year ended date were reduced by dollar_figure the deficiency_notice allocated the dollar_figure of no 2's costs of sales to petitioner dollar_figure to its taxable_year ended date and dollar_figure to its taxable_year ended date the record does not indicate the basis for the allocation that adjustment increased petitioner's deductions for costs of sales from dollar_figure to dollar_figure and from dollar_figure to dollar_figure for those years respectively petitioner has not challenged that adjustment of the dollar_figure of interest_income no reported on its return for taxable_year ending date the deficiency_notice allocated dollar_figure to petitioner's income for its taxable_year ended date and dollar_figure to its taxable_year ended date thus increasing petitioner's total interest_income to dollar_figure and dollar_figure for those respective years the record does not explain the basis of the allocation between the years petitioner stipulated to those additional_amounts of interest_income of the other deductions of dollar_figure no deducted for its taxable_year ended date and dollar_figure for its taxable_year ended date the deficiency_notice increased petitioner's other deductions by dollar_figure for a total of dollar_figure for its taxable_year ended date and by dollar_figure for a total of dollar_figure for its taxable_year ended date these total increased other deductions of dollar_figure exceed no 2's claimed total other deductions by an amount of dollar_figure the record does not explain the source of these additional deductions but neither party has challenged this adjustment petitioner deducted depreciation of dollar_figure for its taxable_year ended date and dollar_figure for its taxable_year ended date no claimed no depreciation_deductions respondent disallowed dollar_figure of petitioner's claimed depreciation each year the portion relating to a chrysler new yorker automobile and a boat petitioner has conceded that adjustment respondent determined an addition_to_tax for negligence under sec_6653 for the taxable_year ended date and a penalty for negligence under sec_6662 for the taxable_year ended date respondent determined the addition and penalty on the full amounts of the deficiencies taking into account the tax shown on the tax returns filed by petitioner for taxable years ending date and date the notice_of_deficiency apparently did not consider any part of the dollar_figure in tax_shown_on_the_return filed by no for its taxable_year ended date respondent determined overpayments of tax for petitioner's taxable years and the former due to a loss carryback from resulting from the dollar_figure reduction in gross_receipts for on date petitioner filed a motion for leave to amend petition which the court denied due to petitioner's failure to state what issue or issues it wished to raise with respect to the and taxable years see rule b and petitioner had proposed to amend its petition to add the commissioner erred in failing to correctly determine the extent to which changes to petitioner's tax_liability for its taxable years ended date and date affected petitioner's tax_liability for the taxable years ended date and date petitioner alleged no specific supporting facts only that re-determinations of petitioner's tax_liabilities for its taxable years ended date and date or changes which the commissioner should have made but failed to make to said taxable years will affect petitioner's tax_liabilities for the years over which the court has jurisdiction being the fiscal years ending date and date in denying petitioner's motion for leave to amend the court's order of date stated the proposed amendment to petition is extremely vague and fails to state what issue or issues petitioner wishes to raise in regard to the and taxable years petitioner has never clarified any such issues in preparation for trial both parties caused the rental property to be appraised petitioner's appraiser did not appear at the trial and his report was not received into evidence although berry testified regarding the property's description and use petitioner offered no evidence of the property's fair market rental value respondent's expert daniel g barker barker appraised the fair market rental value of the leased property at dollar_figure per year respondent served a copy of barker's report on petitioner on date petitioner did not dispute barker's qualifications as an expert witness or his methodology respondent's trial memorandum indicated that she would move to amend the pleadings to conform to the proof and request an increased deficiency barker based his appraisal on the highest_and_best_use of the property as residential property he considered the property too small to rent for agricultural use the only other use permitted by the zoning using the market comparison approach barker considered four residential rental properties three of which were located within greensboro city limits as comparables according to barker the neelley road property was in better condition slightly larger in size and in a more attractive neighborhood that any of the comparable properties however barker believed that properties located in or near greensboro would be in greater demand because of proximity to employment shopping and services and thus would command higher rents than those in pleasant garden adjusting for location size and condition barker calculated the comparables' annual rents to be dollar_figure dollar_figure dollar_figure and dollar_figure to corroborate this method barker also used the cost approach of valuation using the mid-range of the sales prices of four lots facing neelley road dollar_figure and valuing the improvements to the property according to the marshall swift residential cost handbook dollar_figure barker determined a total property value of dollar_figure to this value barker applied a discount rate of percent which he derived from listings of lease-to-own residential properties to reach a rent of dollar_figure this value was within the range of rents calculated under the market comparison approach using the comparable rents as the most reliable indicator of fair market rental barker appraised the annual rental value of the property at dollar_figure after trial respondent filed a motion for leave of court to file amendment which the court granted respondent's amended answer to the petition asserted dollar_figure as the yearly fair market rental value of the property and increased petitioner's deficiencies in income_tax to dollar_figure and dollar_figure for fye and fye respectively the addition for taxable_year to dollar_figure and the penalty for taxable_year to dollar_figure given that the original notice_of_deficiency allowed rents of dollar_figure and dollar_figure for the taxable years and respectively the disproportionate increases in the deficiencies dollar_figure and big_number indicate that respondent may not have used dollar_figure in recalculating petitioner's taxable_income or may have relied on her contention that respondent had allowed rents of dollar_figure each year see supra note the proper deficiency amounts can be calculated in the rule proceedings opinion fair market rental value sec_162 provides that a taxpayer may deduct all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business including rentals or other_payments required to be made as a condition to the continued use or possession for purposes of the trade_or_business of property to which the taxpayer has not taken or is not taking title or in which he has no equity sec_162 by its terms does not limit deductions for rental payments to a reasonable amount but when the lessor and lessee have a close relationship and no arm's-length dealing between them an inquiry into what constitutes reasonable rental is necessary to determine whether the sum paid exceeds what the lessee would have been required to pay had he dealt at arm's length with a stranger 458_f2d_631 9th cir affg tcmemo_1970_74 17_tc_199 affd per curiam 199_f2d_373 6th cir the taxpayer must establish that the sums paid were in fact rentals that he would have been required to pay in an arm's-length deal to do so he must show the amounts paid were reasonable place v commissioner supra pincite the fair_market_value of a property must reflect the highest_and_best_use of the property on the relevant valuation_date 865_f2d_960 8th cir affg tcmemo_1987_302 87_tc_389 the highest_and_best_use is the reasonable and probable use that supports the highest present_value 87_tc_892 the fair_market_value is not affected by whether the property is put to its highest_and_best_use the realistic objective potential uses control its valuation stanley works subsidiaries v commissioner supra if existing zoning restrictions preclude a more profitable use ordinarily such use should not be considered 259_f2d_41 2d cir if the possibility of a zoning reclassification is a reasonable one however this is an element that can be taken into account id 98_tc_554 petitioner's position is that the amounts of dollar_figure and dollar_figure deducted as rental expenses on its and returns respectively were reasonable respondent asserts through her amended answer that the fair market rental value of the property was dollar_figure per year that petitioner's rental deductions should be limited to this value and that respondent is entitled to increased deficiencies and additions penalties presumably petitioner concedes the dollar_figure in rent deducted on the return filed as no see supra note sec_1 petitioner in its brief has questioned whether the court should have allowed respondent to amend her answer to conform to the proof after the conclusion of the trial petitioner can claim no surprise or prejudice the fair market rental value of the property has always been at issue respondent continued generally the notice_of_deficiency is presumed to be correct and petitioner has the burden of showing otherwise rule a 290_us_111 however where respondent has asserted an increased deficiency she has the burden_of_proof on that increase rule a the effect of respondent's amended answer thus is that respondent has the burden of showing that the fair market rental value of the property was less than that allowed in the notice_of_deficiency while petitioner must show it was greater see supra note sec_1 petitioner argues that barker's valuation is so close to the figures in the notice_of_deficiency that his expert report should be excluded from evidence on the basis that it is immaterial petitioner hopes that the court after excluding this report will accept berry's testimony as proof that the rents of dollar_figure and dollar_figure were reasonable berry did not testify about the rental deductions and petitioner offered no proof as to the fair market rental value of its property this court is the trier of the facts the judge of the credibility of witnesses and of the weight of the evidence and the drawer of appropriate inferences hamm v commissioner continued served a copy of her expert's report on petitioner well in advance of the trial and respondent's trial memorandum made reference to the possibility of filing just such a motion katz v commissioner tcmemo_1989_191 see 59_tc_551 under these circumstances it was appropriate for the court to grant respondent leave to amend her answer f 2d 8th cir affg tcmemo_1961_347 the determination of fair_market_value is a question of fact 44_tc_801 such a factual determination is one that is entitled to be made on all the elements of the particular case 538_f2d_927 2d cir quoting 199_f2d_193 8th cir affg tcmemo_1974_285 an expert's opinion may be of assistance to the court but the court may reach a determination of value based upon its own analysis of all the evidence in the record silverman v commissioner supra pincite barker's report explains his methodology and the factual basis for his conclusions in compliance with the requirements of rule f regarding expert witness reports we admitted barker's report into evidence and do not choose to disregard it as petitioner seems to suggest petitioner has accepted barker as an expert in real_estate appraisal and has not contested the substance of his testimony berry testified only to a description of the property and that it served as petitioner's offices and storage space in spite of its noncompliance with local zoning the evidence suggests no possibility of rezoning during the years at issue or in the foreseeable future petitioner has offered no evidence of the property's fair market rental value we find the fair market rental value of the property to be dollar_figure per year gross_receipts a date bank_deposits of dollar_figure this issue was not raised in the assignment of errors in the petition nor in petitioner's trial memorandum or supplemental trial memorandum and the issue probably should be treated as conceded by petitioner rule b however without objection from respondent it was raised in petitioner's opening statement at the beginning of the trial and will be treated as tried by consent of the parties petitioner requests the court to make an ultimate finding of fact that respondent erroneously increased its income for its taxable_year ended date by this dollar_figure amount the parties agree that dollar_figure in checks were deposited in petitioner's bank account in august of were reported as part of gross_receipts for its taxable_year ended date and on audit by respondent were removed from that year and included as gross_receipts for the taxable_year ended date there agreement ends the parties disagree as to whether petitioner is a cash_basis or an accrual basis taxpayer at trial in response to the court's direct question respondent's counsel advised the court that petitioner was a cash_basis taxpayer the court was not advised otherwise thereafter during the trial in its post-trial brief petitioner argues that as a c_corporation it necessarily had to be on the accrual_method of accounting citing sec_448 however sec_448 provides an exception for c corporations with gross_receipts of less than dollar_figure the record does not establish whether petitioner is a cash_basis or an accrual basis taxpayer berry petitioner's president and sole shareholder was not asked about the matter while petitioner characterizes the issue as whether or not petitioner was an accrual basis taxpayer it seems to be simply a matter of constructive receipt of income berry testified that he deposited the corporation's checks in the bank and that in his view the funds were not available to his corporation until he made such deposits if prior to august berry had in his possession checks in payment of work performed by the corporation prior to august the fact that he did not deposit such checks into the bank account until early august would be irrelevant the income would have been constructively received by the corporation prior to august whether petitioner was a cash_basis or an accrual basis taxpayer we hold that petitioner has not established that respondent erred in shifting the gross_receipts of dollar_figure from its taxable_year ended date to its taxable_year ended date indeed as will be discussed below petitioner has in effect stipulated to this adjustment b any date bank_deposits to be shifted from fye to fye while no issue was raised in the petition as to the dollar_figure date bank_deposits petitioner did assign as error respondent's failure to make a similar adjustment for date bank_deposits in paragraph h of its petition to the court petitioner assigned as error the following the commissioner erred in failing to reduce gross_receipts for petitioner's taxable_year ended date to by amounts deposited to petitioner's bank account during august of which represent payment of work performed by the petitioner during its fiscal_year ended date to bracketed material added by the court respondent denied that allegation in the answer and at trial asserted that petitioner had never submitted any substantiation as to any such date bank_deposits that should be shifted petitioner still has not submitted any substantiation at trial petitioner presented berry's testimony and proffered no 2's bank statement for august of no 2's date bank statement merely showed that deposits of dollar_figure were made that month and that deposits of dollar_figure were made during the first days of that month the days about which petitioner's counsel questioned berry nothing in that bank statement served to show the date petitioner received the checks or when the work was performed petitioner called berry as its witness as petitioner's president and sole shareholder berry is the individual who should have personal knowledge as to when work was performed when payment for such work was received and when the payment checks were deposited in the bank he was not asked about these matters in any meaningful way neither berry's testimony nor the bank statement established that there was any amount that should be shifted out of the taxable_year ended date as petitioner asserts the court then declined to receive no 2's date bank statement into evidence the document had no probative value moreover while alleging error for its taxable_year ended date petitioner failed to address the fact that under its theory if gross_receipts were taken out of that taxable_year they would have to be included in the preceding_taxable_year ended date to when the work was performed for its taxable_year ended date petitioner reported on its corporate tax_return gross_receipts of dollar_figure and for its taxable_year ended date reported gross_receipts of dollar_figure petitioner admitted in paragraph a of its petition that it had those gross_receipts for each of those years for its taxable_year ended date to petitioner's assignment of error pet par h its supplemental trial memorandum first identifying the date bank_deposits as a factual dispute for trial and its post-trial brief consistently treat this issue as bank_deposits made in date for work performed during fye to we note that in par h of the petition where petitioner alleged facts in support of its assignment of error rule b there is some confusion as to the fiscal_year or years from which and to which petitioner seeks to shift gross_receipts the last sentence of par h seems to suggest that the date bank_deposits represent income for the taxable_year ended date in any event berry was not questioned about any work performed and or paid for during fye or during fye no was not organized until date moreover the parties' stipulation of facts accounts for all gross_receipts of both petitioner and no no reported gross_receipts of dollar_figure and for its taxable_year ended date to reported zero gross_receipts in the notice_of_deficiency respondent combined the gross_receipts of petitioner and no respondent increased petitioner's gross_receipts for its fiscal_year ended date from dollar_figure to dollar_figure for an increase of dollar_figure and for its fiscal_year ended date increased petitioner's gross_receipts from dollar_figure to dollar_figure for an increase of dollar_figure petitioner stipulated to these additional gross_receipts in the amounts of dollar_figure and dollar_figure for those respective years the increased gross_receipts of dollar_figure for the taxable_year ended date and dollar_figure for the taxable_year ended date to which petitioner stipulated total dollar_figure that total amount exceeds no 2's gross_receipts of dollar_figure by exactly dollar_figure while the record does not show how or on what basis no 2's gross_receipts of dollar_figure were allocated between the two taxable years ending date and it is clear that the additional gross_receipts to which petitioner stipulated included all of no 2's gross_receipts plus the dollar_figure date bank_deposits that were shifted from petitioner's taxable_year ended date to its taxable_year ended date the parties' stipulation of facts covers all of the gross_receipts of both petitioner and no the court holds petitioner to the stipulation and is not persuaded that there is any further amount of gross_receipts that should be shifted to or from any of the years negligence addition and penalty if any part of any underpayment_of_tax required to be shown on a return is due to negligence or disregard of rules or regulations sec_6653 imposes an addition_to_tax equal to percent of the entire underpayment sec_6653 defined underpayment for this purpose for purposes of sec_6653 the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code sec_6653 respondent has determined that petitioner's deficiency for taxable_year ended date was due to negligence sec_6662 imposes a penalty on any portion of an underpayment_of_tax attributable to negligence or disregard of rules or regulations sec_6662 and b for purposes of sec_6662 just as for sec_6653 negligence includes any failure to make a reasonable attempt to comply with the internal revenue laws sec_6662 sec_6664 defines underpayment petitioner has never asked to be relieved of the stipulation but instead argued that the stipulation merely combined the gross_receipts of petitioner and no that is not correct while petitioner did not cooperate during the pretrial period and has never submitted any substantiation for any amount of gross_receipts that should be shifted from one year to another respondent's counsel offered at trial to consider any documentation petitioner submitted respondent's counsel no doubt would again extend her gracious offer during the rule proceedings for the purpose of this penalty however no penalty will apply with respect to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion sec_6664 respondent has determined the entire amount of petitioner's deficiency for the taxable_year ended date was due to negligence petitioner has provided no evidence of its efforts to comply with the applicable internal revenue laws other than it used a bookkeeping service to prepare its federal_income_tax returns and it made available its check stubs bank statements and other paperwork to that service use of an accountant alone does not constitute reasonable reliance on that professional's advice 70_tc_158 the taxpayer must establish that the correct information was provided to the accountant and that the items incorrectly claimed or reported in the return were the result of the accountant's error id pincite 57_tc_781 petitioner's deficiencies stemmed from several sources filing separate returns for no inclusion of dollar_figure of gross_receipts in an incorrect taxable_year and improper depreciation and rental expense deductions as to the improper depreciation claimed on the chrysler new yorker automobile and the boat each year the excessive rental expense deductions each year and the dollar_figure gross_receipts issue for petitioner has not demonstrated that it supplied adequate information to a f regarding any of these items nor that any portion of those deficiencies was the result of an error on the part of a f thus for the taxable_year ended date some part of the deficiency was attributable to negligence and the negligence addition applies to the entire underpayment for the taxable_year ended date the negligence_penalty also applies to the portions of the underpayment attributable to the depreciation and rental expense items as well as to the dollar_figure gross_receipts itemdollar_figure however most of the adjustments in the notice_of_deficiency flowed from the fact that respondent combined the gross_receipts costs of sales interest_income and other deductions of petitioner and no the court is satisfied that when berry organized no he had to have had legal advice and assistance to do so and with the organization of no filing separate corporate returns flowed as a natural consequence no really only filed one return the one for its taxable_year ended date the one for its taxable_year ended date just reported a few deduction items totaling dollar_figure in its petition to this court petitioner acting through its present counsel asserted that it and no were separate corporations and that in each instance the court means underpayment as properly defined in sec_6653 and sec_6664 respectively we note that no reported tax of dollar_figure on its return filed for fye that respondent apparently has not taken into consideration in computing the negligence addition penalty each had properly reported the various items separately shortly before trial petitioner conceded that the two were really a single corporation and stipulated to or never challenged the adjustments in the notice_of_deficiency for gross_receipts costs of sales interest_income and other deductions thus the experiment with no was brief and the court cannot conclude that it was originally unreasonable or done in bad faith that petitioner's legal position has now been abandoned and that petitioner has now conceded it and no were essentially a single corporation do not automatically mean that petitioner was negligent or that there was not a reasonable_cause for and that petitioner did not act in good_faith in taking its original positiondollar_figure accordingly to the extent that any underpayment properly defined for the taxable_year ended date is attributable to combining the gross_receipts costs of sales interest_income and other deductions of petitioner and no the court does not sustain respondent's determination of a negligence_penalty see however supra note if petitioner were contending that some part of the reported gross_receipts for the taxable_year ended date should be reduced by no 2's date bank_deposits allegedly representing payment for work performed during fye the court would conclude otherwise on the negligence_penalty issue no was not even organized until date the court does not think that petitioner could in good_faith have thought that income earned by petitioner during fye to could be treated as no 2's gross_receipts however the court has not found that any part of no 2's date bank_deposits represent gross_receipts to be shifted to another fiscal_year so the court's concern becomes moot however the court sustains the negligence_penalty for any underpayment for that year attributable to the dollar_figure of gross_receipts that respondent properly shifted from the taxable_year ended date to taxable_year ended date depreciation_deductions disallowed for the automobile and boat and the excessive portion of the rental_expense_deduction based upon the stipulations and the above holdings decision will be entered under rule
